The plaintiff in error was convicted in the district court of Ellis county of manslaughter *Page 370 
in the first degree and sentenced to serve four years in the penitentiary.
The Attorney General has filed a motion to dismiss the appeal on the ground that no written notice was served on the court clerk or county attorney, and no summons in error was issued and served, and the Attorney General has not waived the issuance and service of summons in error. The failure to serve a written notice on the court clerk and county attorney is jurisdictional.
Where no notice of intention to appeal is served on the county attorney and court clerk, and where no summons is issued and served, and where the Attorney General has not waived the issuance and service of summons, this court acquired no jurisdiction of the appeal. Brown v. State, 55 Okla. Crim. 11,23 P.2d 719; Austin v. State, 55 Okla. Crim. 278,28 P.2d 1113.
It appears from the record that the contention of the Attorney General is well taken, and the motion to dismiss the appeal should be sustained.
For the reasons stated, the appeal is dismissed.
EDWARDS and DOYLE, JJ., concur.